Shulman, Presiding Judge.
This is an appeal from a judgment based on a jury verdict in favor of appellees in an action involving alleged slander and negligence. Appellant’s only enumeration of error charges that the jury verdict and subsequent judgments are not supported by the evidence.
1. The judgment in favor of appellees was filed with the clerk of the trial court on December 10, 1981. No motions for new trial, in arrest of judgment, or judgment n.o.v. were filed. The notice of appeal was filed on January 27,1982. Although appellant filed a motion for extension of time to file his notice of appeal, that motion was not timely since the time for filing the notice of appeal had already passed when the motion was filed. Code Ann. § 6-804. Consequently, the notice of appeal was not timely filed and the appeal must be dismissed. Code Ann. § 6-803; Venable v. Block, 141 Ga. App. 523 (233 SE2d 878).
2. Even if the appeal was not subject to dismissal, this court would not be in a position to review the sufficiency of the evidence, since appellant has not caused the transcript of the jury trial of this action to be filed with the record. The burden is on the appellant to comply with Code Ann. § 6-805, which has not been done in this case. Consequently, no question has been presented that can be answered from the record. Dunaway v. Beam, 129 Ga. App. 220 (199 SE2d 395).
*468Decided September 13, 1982.
Harold E. Martin, for appellant.
Samuel A. Murray, for appellees.

Appeal dismissed.

Quillian, C. J., and Carley, J., concur.